EXHIBIT 99.2 FIRST QUARTER 2012 Supplemental Operating and Financial Data Camden LaVina - Orlando, FL 420 Apartment Homes Currently in Lease-Up Camden Property Trust Three Greenway Plaza, Suite 1300 Houston, Texas 77046 Phone: 713-354-2500Fax: 713-354-2700 www.camdenliving.com CAMDEN TABLE OF CONTENTS Page Press Release Text 3 Financial Highlights 6 Operating Results 7 Funds from Operations 8 Balance Sheets 9 Portfolio Statistics 10 Components of Property Net Operating Income 11 "Same Property" First Quarter Comparisons 12 "Same Property" Sequential Quarter Comparisons 13 "Same Property" Operating Expense Detail & Comparisons 14 Joint Venture Operations 15 Current Development Communities 16 Development Pipeline & Land 17 Acquisitions and Dispositions 18 Debt Analysis 19 Debt Maturity Analysis 20 Debt Covenant Analysis 21 Unconsolidated Real Estate Investments Debt Analysis 22 Unconsolidated Real Estate Investments Debt Maturity Analysis 23 Capitalized Expenditures & Maintenance Expense 24 Non-GAAP Financial Measures - Definitions & Reconciliations 25 Other Data 27 Community Table 28 In addition to historical information, this document contains forward-looking statements under the federal securities law.These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management.Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict.Factors which may cause the Company’s actual results or performance to differ materially from those contemplated by forward-looking statements are described under the heading “Risk Factors” in Camden’s Annual Report on Form 10-K and in other filings with the Securities and Exchange Commission (SEC). Forward-looking statements made in this document represent management’s opinions at the time of this publication, and the Company assumes no obligation to update or supplement these statements because of subsequent events. CAMDEN PROPERTY TRUST ANNOUNCES FIRST QUARTER 2 FFO PER DILUTED SHARE INCREASES 15% Houston, TEXAS (April 26, 2012) – Camden Property Trust (NYSE: CPT) today announced operating results for the three months ended March 31, 2012. Funds from Operations (“FFO”) FFO for the first quarter of 2012 totaled $0.83 per diluted share or $68.6 million, as compared to $0.72 per diluted share or $54.1 million for the same period in 2011, an increase of 15% per diluted share. FFO for the three months ended March 31, 2012 included a $2.1 million or $0.03 per diluted share charge related to the redemption of perpetual preferred operating partnership units.FFO for the three months ended March 31, 2011 included a net gain of $3.3 million or $0.04 per diluted share impact related to other income of $4.3 million from the sale of an available-for-sale investment, partially offset by $1.0 million of income taxes associated with that gain, and a $2.1 million or $0.03 per diluted share impact for General & Administrative (“G&A”) costs related to a one-time bonus awarded to all non-executive employees. Net Income Attributable to Common Shareholders (“EPS”) The Company reported EPS of $88.8 million or $1.07 per diluted share for the first quarter of 2012, as compared to $7.3 million or $0.10 per diluted share for the same period in 2011.EPS for the three months ended March 31, 2012 included: a $40.2 million or $0.49 per diluted share impact related to the gain on acquisition of the controlling interest intwelve joint ventures; a $32.5 million or $0.39 per diluted share impact related to the gain on sale of discontinued operations; and, a $2.1 million or $0.03 per diluted share charge related to the redemption of perpetual preferred operating partnership units.EPS for the three months ended March 31, 2011 included a net $3.3 million or $0.05 per diluted share impact related to gain on sale of an available-for-sale investment; a $2.1 million or $0.03 per diluted share impact for G&A costs related to a one-time bonus awarded to all non-executive employees; and, a $1.1 million or $0.02 per diluted share impact from gain on the sale of three joint venture interests. A reconciliation of net income attributable to common shareholders to FFO is included in the financial tables accompanying this press release. Same Property Results For the 47,724 apartment homes included in consolidated same property results, first quarter 2012 same property net operating income (“NOI”) increased 9.6% compared to the first quarter of 2011, with revenues increasing 6.8% and expenses increasing 2.4%.On a sequential basis, first quarter 2012 same property NOI increased 0.8% compared to the fourth quarter of 2011, with revenues increasing 1.5% and expenses increasing 2.8% compared to the prior quarter.Same property physical occupancy levels for the portfolio averaged 94.9% during the first quarter of 2012, compared to 94.5% in the fourth quarter of 2011 and 94.0% in the first quarter of 2011. The Company defines same property communities as communities owned and stabilized as of January 1, 2011, excluding properties held for sale and communities under major redevelopment.A reconciliation of net income attributable to common shareholders to net operating income and same property net operating income is included in the financial tables accompanying this press release. Acquisition Activity On January 25, 2012, Camden purchased the remaining 80% ownership interest in twelve unconsolidated joint ventures for approximately $99.5 million, and assumed approximately $272.6 million in mortgage debt which was subsequently retired.The Company now owns 100% of the interests in 4,034 apartment homes located in Dallas, Houston, Las Vegas, Phoenix, and Southern California, and consolidated those entities for financial reporting purposes as of the acquisition date.The Company also acquired one multifamily community with 350 apartment homes located in Raleigh, NC for approximately $44.2 million through one of its Funds. Disposition Activity The Company disposed of three operating properties during the first quarter for a total of $55.6 million, resulting in a gain on sale of $32.5 million:Camden Vista Valley, a 357-home community located in Mesa, AZ; Camden Landings, a 220-home apartment community located in Orlando, FL; and Camden Creek, a 456-home apartment community located in Houston, TX. Development Activity Construction was completed during the quarter at three wholly-owned communities:Camden LaVina, a $55 million project with 420 apartment homes in Orlando, FL, which is currently 67% leased; Camden Summerfield II, a $25 million project with 187 apartment homes in Landover, MD, which is currently 72% leased; and Camden Royal Oaks II, a $12 million project with 104 apartment homes in Houston, TX, which began leasing during the quarter and is currently 21% leased.Lease-up activity began during the first quarter at two communities which are currently under construction:Camden Montague, a $23 million project with 192 apartment homes in Tampa, FL which is currently 53% leased; and Camden Westchase Park, a $52 million project with 348 apartment homes in Tampa, FL which is currently 16% leased. Construction continued during the quarter on three wholly-owned development communities: Camden Town Square in Orlando, FL, a $66 million project with 438 apartment homes; Camden City Centre II in Houston, TX, a $36 million project with 268 apartment homes, and Camden NOMA in Washington DC, a $110 million project with 320 apartment homes.Construction also continued during the quarter on two joint venture communities: Camden Amber Oaks II in Austin, TX, a $25 million project with 244 apartment homes, which is currently 8% leased, and Camden South Capitol in Washington, DC, an $88 million project with 276 apartment homes. Equity Issuances/Redemption During the first quarter, Camden completed a public offering of 6,612,500 common shares for net proceeds of approximately $391.6 million.The Company also issued 704,245 common shares through its ATM program at an average price of $63.89 per share, for total net consideration of approximately $44.3 million. The Company also redeemed its 7.0% Series B Cumulative Redeemable Perpetual Preferred Units from existing holders for an aggregate of $100 million (plus an amount equal to accrued but unpaid distributions as of the redemption date), resulting in a charge to earnings of $2.1 million. Subsequent to quarter-end, Camden issued 430,078 common shares through its ATM program at an average price of $65.23 per share, for total net consideration of approximately $27.6 million. Earnings Guidance Camden updated its earnings guidance for 2012 based on its current and expected views of the apartment market and general economic conditions.Full-year 2012 FFO is expected to be $3.35 to $3.55 per diluted share, and full-year 2012 EPS is expected to be $1.85 to $2.05 per diluted share.Second quarter 2012 earnings guidance is $0.85 to $0.89 per diluted share for FFO and $0.26 to $0.30 per diluted share for EPS.Guidance for EPS excludes potential future gains on real estate transactions.Camden intends to update its earnings guidance to the market on a quarterly basis. The Company’s 2012 earnings guidance is based on projections of same-property revenue growth between 4.75% and 6.25%, expense growth between 2.5% and 3.5%, and NOI growth between 6.0% and 8.0%.Additional information on the Company’s 2012 financial outlook and a reconciliation of expected net income attributable to common shareholders to expected FFO are included in the financial tables accompanying this press release. Conference Call The Company will hold a conference call on Friday, April 27, 2012 at 11:00 a.m. Central Time to review its first quarter 2012 results and discuss its outlook for future performance.To participate in the call, please dial (866) 843-0890 (Domestic) or (412) 317-9250 (International) by 10:50 a.m. Central Time and enter passcode: 5402762, or join the live webcast of the conference call by accessing the Investor Relations section of the Company’s website at camdenliving.com.Supplemental financial information is available in the Investor Relations section of the Company’s website under Earnings Releases or by calling Camden’s Investor Relations Department at (800) 922-6336. Forward-Looking Statements In addition to historical information, this press release contains forward-looking statements under the federal securities law. These statements are based on current expectations, estimates and projections about the industry and markets in which Camden operates, management's beliefs, and assumptions made by management. Forward-looking statements are not guarantees of future performance and involve certain risks and uncertainties which are difficult to predict. About Camden Camden Property Trust, an S&P 400 Company, is a real estate company engaged in the ownership, development, acquisition, management and disposition of multifamily apartment communities. Camden owns interests in and operates 197 properties containing 67,025 apartment homes across the United States.Upon completion of 7 properties under development, the Company's portfolio will increase to 69,111 apartment homes in 204 properties. Camden was recently named by FORTUNE® Magazine for the fifth consecutive year as one of the “100 Best Companies to Work For” in America, placing 7th on the list. For additional information, please contact Camden’s Investor Relations Department at (800) 922-6336 or (713) 354-2787 or access our website at www.camdenliving.com. CAMDEN FINANCIAL HIGHLIGHTS (In thousands, except per share, property data amounts and ratios) (Unaudited) Three Months Ended March 31, Total property revenues (a) EBITDA Net income attributable to common shareholders Per share - basic Per share - diluted Income from continuing operations attributable to common shareholders Per share - basic Per share - diluted Funds from operations Per share - diluted Dividends per share Dividend payout ratio % % Interest expensed (including discontinued operations) Interest capitalized Total interest incurred Principal amortization Preferred distributions Interest expense coverage ratio x x Total interest coverage ratio x x Fixed charge expense coverage ratio x x Total fixed charge coverage ratio x x Unencumbered real estate assets (at cost) to unsecured debt ratio x x Same property NOI increase (b) % % (# of apartment homes included) Gross turnover of apartment homes (annualized) 55
